Exhibit 10.3

 

MAGELLAN HEALTH SERVICES, INC.

 

2008 MANAGEMENT INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

REFERENCE NUMBER:  2008- MARCH 4, 2009 (Name)

As of MARCH 4, 2009

 


SECTION 1.   GRANT OF RESTRICTED STOCK UNITS.


 


(A)                                  RESTRICTED STOCK UNITS.  ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND EACH NOTICE OF RESTRICTED STOCK UNIT
AWARD REFERENCING THIS AGREEMENT, MAGELLAN HEALTH SERVICES, INC. (THE “COMPANY,”
AS FURTHER DEFINED BELOW) GRANTS TO THE GRANTEE REFERRED TO ON THE SIGNATURE
PAGE HEREOF THE RIGHT TO RECEIVE ON THE SETTLEMENT DATE (AS HEREINAFTER DEFINED)
THE NUMBER OF SHARES OF ORDINARY COMMON STOCK, $0.01 PAR VALUE PER SHARE, OF THE
COMPANY (“SHARES,” AS FURTHER DEFINED BELOW) EQUAL TO THE NUMBER OF “STOCK
UNITS” AWARDED TO THE GRANTEE AS SET FORTH IN THE NOTICE OF RESTRICTED STOCK
UNIT AWARD, SUBJECT TO ADJUSTMENT THERETO ON ACCOUNT OF ANY CHANGE THAT MAY BE
MADE IN THE SHARES AS PROVIDED BY SECTION 4 BELOW (THE “UNIT SHARES”).  EACH
SUCH NOTICE OF RESTRICTED STOCK UNIT AWARD, TOGETHER WITH THIS REFERENCED
AGREEMENT, SHALL BE A SEPARATE “RESTRICTED STOCK UNIT” GOVERNED BY THE TERMS OF
THIS AGREEMENT AND ANY SUCH SEPARATE RESTRICTED STOCK UNIT MAY BE REFERRED TO
HEREIN AS THE “RESTRICTED STOCK UNIT,” AND, AS PERTINENT, ANY OF MULTIPLE
NOTICES OF RESTRICTED STOCK UNIT AWARD REFERENCING THIS AGREEMENT MAY BE
REFERRED TO HEREIN AS THE “RESTRICTED STOCK UNIT AWARD NOTICE.”


 


(B)                                 2008 MANAGEMENT INCENTIVE PLAN AND DEFINED
TERMS.  THE RESTRICTED STOCK UNIT AWARD IS GRANTED UNDER AND SUBJECT TO THE
TERMS OF THE 2008 MANAGEMENT INCENTIVE PLAN, AS AMENDED AND SUPPLEMENTED FROM
TIME TO TIME (THE “PLAN”), WHICH IS INCORPORATED HEREIN BY THIS REFERENCE. 
UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
MEANINGS ASCRIBED TO THEM IN THE PLAN.


 


(C)                                  SCOPE OF THIS AGREEMENT.  THIS AGREEMENT
SHALL APPLY BOTH TO THE RESTRICTED STOCK UNIT AND TO ANY UNIT SHARES ACQUIRED
UPON THE SETTLEMENT OF THE RESTRICTED STOCK UNITS.


 


SECTION 2.   VESTING AND SETTLEMENT OF RESTRICTED STOCK UNITS.


 


(A)                                  VESTING.  THE RESTRICTED STOCK UNIT SHALL
VEST IN WHOLE OR IN PART ON THE DATE OR DATES PROVIDED BY THE NOTICE OF
RESTRICTED STOCK UNIT AWARD, PROVIDED THAT GRANTEE REMAINS IN THE SERVICE OF THE
COMPANY, A SUBSIDIARY OR A PARENT COMPANY AT SUCH DATE; IT BEING UNDERSTOOD THAT
THE NOTICE OF RESTRICTED STOCK UNIT AWARD MAY PROVIDE THAT THE RESTRICTED STOCK
UNIT SHALL VEST UPON TERMINATION OF GRANTEE’S SERVICE IN SUCH CIRCUMSTANCES AS
ARE PROVIDED IN THE NOTICE OF RESTRICTED STOCK UNIT AWARD.


 


(B)                                 SETTLEMENT IN SHARES.  SUBJECT TO FOLLOWING
PROVISIONS OF THIS SECTION 2, THE COMPANY SHALL SETTLE THE RESTRICTED STOCK
UNIT, TO THE EXTENT IT HAS VESTED, ON THE DATE ON WHICH THE


 

--------------------------------------------------------------------------------


 


RESTRICTED STOCK UNIT HAS VESTED (OR, IF SUCH DATE IS NOT A BUSINESS DAY, THE
NEXT BUSINESS DAY) BY THE DELIVERY TO GRANTEE OF THE NUMBER OF UNIT SHARES EQUAL
TO THE NUMBER OF RESTRICTED STOCK UNITS SO VESTED.  THE DATE ON WHICH A
RESTRICTED STOCK UNIT IS TO BE SETTLED IS HEREIN REFERRED TO AS THE “SETTLEMENT
DATE.”  SUBJECT TO SUBSECTION 2(B) BELOW, IN SETTLEMENT OF THE RESTRICTED STOCK
UNIT, THE COMPANY SHALL CAUSE TO BE ISSUED ON THE SETTLEMENT DATE OR AS SOON AS
PRACTICABLE THEREAFTER (BUT NOT MORE THAN FIVE BUSINESS DAYS) AN APPROPRIATE
CERTIFICATE OR CERTIFICATES FOR THE UNIT SHARES, REGISTERED IN THE NAME OF THE
GRANTEE (OR, AT THE DIRECTION OF THE GRANTEE, IN THE NAMES OF SUCH PERSON AND
HIS OR HER SPOUSE AS COMMUNITY PROPERTY OR AS JOINT TENANTS WITH RIGHT OF
SURVIVORSHIP OR AS TENANTS IN THE ENTIRETY); PROVIDED, HOWEVER, THAT SUCH UNIT
SHARES SHALL BE SUBJECT TO SUCH RESTRICTIONS ON TRANSFER OR OTHER RESTRICTIONS
AS ARE PROVIDED BY THE RESTRICTED STOCK UNIT AWARD NOTICE AND THE CERTIFICATES
SO ISSUED MAY BEAR A LEGEND REFLECTING SUCH RESTRICTIONS AND ANY RESTRICTIONS
APPLICABLE IN ACCORDANCE WITH SUBSECTIONS 2(G) AND 3(C) BELOW.


 


(C)                                  ALTERNATIVE SETTLEMENT IN CASH.  IN LIEU OF
SETTLEMENT OF THE RESTRICTED STOCK UNIT IN UNIT SHARES, THE COMMITTEE MAY IN ITS
SOLE DISCRETION ELECT TO SETTLE ALL OR A PORTION OF THE RESTRICTED STOCK UNIT BY
A CASH PAYMENT EQUAL TO THE FAIR MARKET VALUE AS OF THE SETTLEMENT DATE OF THE
UNIT SHARES THAT WOULD OTHERWISE HAVE BEEN ISSUED UNDER THIS AGREEMENT.  SUCH
PAYMENT MAY BE MADE BY GOOD CHECK OF THE COMPANY ISSUED IN ACCORDANCE WITH ITS
NORMAL PAYROLL PRACTICES OR SUCH OTHER MEANS AS ARE ACCEPTABLE TO THE COMPANY


 


(D)                                 WITHHOLDING REQUIREMENTS.  THE COMPANY MAY
WITHHOLD ANY TAX (OR OTHER GOVERNMENTAL OBLIGATION) THE COMPANY IS REQUIRED TO
WITHHOLD AS A RESULT OF THE GRANT OF THE RESTRICTED STOCK UNIT AND/OR THE
ISSUANCE OF UNIT SHARES (OR CASH IN LIEU OF UNIT SHARES) IN SETTLEMENT OF A
RESTRICTED STOCK UNIT AND, AS A CONDITION TO THE GRANT OF THE RESTRICTED STOCK
UNIT OR ISSUANCE OF THE UNIT SHARES IN SETTLEMENT THEREOF, THE GRANTEE SHALL
MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY TO ENABLE IT TO SATISFY ALL SUCH
WITHHOLDING REQUIREMENTS.


 


(E)                                  INJURIOUS CONDUCT.  EXCEPT AS OTHERWISE
EXPLICITLY PROVIDED BY THE RESTRICTED STOCK UNIT AWARD NOTICE OR OTHER AWARD
DOCUMENT OR BY AN AGREEMENT EXECUTED BY THE COMPANY WITH THE APPROVAL OF THE
COMMITTEE, IN THE EVENT THE GRANTEE HAS ENGAGED IN INJURIOUS CONDUCT AS DEFINED
IN, AND AS DETERMINED TO HAVE OCCURRED IN ACCORDANCE WITH, SECTION 12 OF THE
PLAN DURING GRANTEE’S SERVICE OR DURING THE YEAR FOLLOWING TERMINATION OF
GRANTEE’S SERVICE, THEN (I) NO UNIT SHARES SHALL BE ISSUED TO GRANTEE IN
CONNECTION WITH THE SETTLEMENT OF A RESTRICTED STOCK UNIT AWARD UNDER THE PLAN
AFTER SUCH DETERMINATION (EVEN IF SUCH AWARD IS FULLY VESTED) NOR SHALL ANY
OTHER BENEFIT OF ANY AWARD THEREAFTER ACCRUE TO THE GRANTEE UNDER THIS AGREEMENT
OR THE PLAN (INCLUDING BY REASON OF THE LAPSE OF ANY RESTRICTION ON TRANSFER OR
OTHER RESTRICTION THEN APPLICABLE TO UNIT SHARES THAT HAVE BEEN ISSUED), AND THE
COMPANY SHALL NOT COMPLETE THE SETTLEMENT OF ANY OTHER AWARD, AND (II) ANY SUCH
UNSETTLED RESTRICTED STOCK UNIT AWARD SHALL BE FORFEITED AND SHALL TERMINATE AND
ANY UNIT SHARES SUBJECT TO ANY SUCH RESTRICTIONS SHALL BE FORFEITED (PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT EXCUSE THE COMPANY FROM SETTLING,
COMPLETING DELIVERY OF OR REMOVING ANY LEGEND RESTRICTING THE TRANSFER OF
(A) ANY RESTRICTED STOCK AWARD OR (B) RESTRICTED STOCK UNIT AWARDS AND ANY
RELATED DIVIDEND EQUIVALENT RIGHTS THE SETTLEMENT OF WHICH HAVE BEEN DEFERRED AT
THE ELECTION OF THE GRANTEE, IF SUCH RESTRICTED STOCK AWARD OR RESTRICTED STOCK
UNIT AWARDS WERE FULLY VESTED BEFORE THE DATE SUCH INJURIOUS CONDUCT OCCURRED
(AS SO DETERMINED)).  IN ADDITION, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED BY
A RESTRICTED STOCK UNIT AWARD NOTICE OR OTHER AWARD DOCUMENT OR BY AN AGREEMENT
EXECUTED BY THE COMPANY WITH THE APPROVAL OF THE COMMITTEE, IN THE EVENT THE
GRANTEE HAS ENGAGED IN INJURIOUS CONDUCT AS


 

2

--------------------------------------------------------------------------------


 


DEFINED IN, AND AS DETERMINED TO HAVE OCCURRED IN ACCORDANCE WITH, SECTION 12 OF
THE PLAN DURING GRANTEE’S SERVICE OR DURING THE YEAR FOLLOWING TERMINATION OF
GRANTEE’S SERVICE, ANY BENEFITS REALIZED BY GRANTEE AS A RESULT OF ANY AWARD
UNDER THE PLAN AT ANY TIME AFTER SUCH INJURIOUS CONDUCT OCCURRED (AS SO
DETERMINED), WHETHER UPON VESTING OR EXERCISE OF AN OPTION, LAPSE OF
RESTRICTIONS ON OPTION SHARES, VESTING OF RESTRICTED STOCK AWARDS OR STOCK UNITS
OR RELATED DIVIDEND EQUIVALENT RIGHTS, OR THE LAPSE OF ANY RESTRICTIONS ON
SHARES ISSUED AS A RESULT THEREOF, OR AS A RESULT OF ANY OTHER SETTLEMENT OF AN
AWARD, SHALL BE FORFEITED BY GRANTEE AND GRANTEE SHALL PAY OVER TO THE COMPANY
IN CASH THE AMOUNT OF ANY BENEFITS SO RECEIVED BY GRANTEE OR DELIVER TO THE
COMPANY ANY SHARES SO RECEIVED BY GRANTEE AND STILL OWNED BY GRANTEE (PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT REQUIRE THE FORFEITURE OF OR EXCUSE THE
COMPANY FROM SETTLING, COMPLETING DELIVERY OF OR REMOVING ANY LEGEND RESTRICTING
THE TRANSFER OF (I) ANY RESTRICTED STOCK AWARD OR (II) STOCK UNITS AND ANY
RELATED DIVIDEND EQUIVALENT RIGHTS THE SETTLEMENT OF WHICH HAVE BEEN DEFERRED AT
THE ELECTION OF THE GRANTEE, IF SUCH RESTRICTED STOCK AWARD OR STOCK UNITS WERE
FULLY VESTED BEFORE THE DATE SUCH INJURIOUS CONDUCT OCCURRED (AS SO
DETERMINED)).  A FORFEITURE OF BENEFITS AS PROVIDED HEREBY UPON THE COMMITTEE
DETERMINING THAT GRANTEE HAS ENGAGED IN INJURIOUS CONDUCT DURING GRANTEE’S
SERVICE OR DURING THE YEAR FOLLOWING TERMINATION OF GRANTEE’S SERVICE SHALL NOT
RELIEVE GRANTEE OF ANY OTHER LIABILITY HE OR SHE MAY HAVE TO THE COMPANY, ANY
SUBSIDIARY OR ANY PARENT AS A RESULT OF ENGAGING IN THE INJURIOUS CONDUCT.


 


(F)                                    TRANSFER RESTRICTIONS ON UNIT SHARES. 
SUBJECT TO SUBSECTION 2(D) ABOVE AND SUBSECTIONS 2(G) AND 3(C) BELOW, UNLESS
OTHERWISE PROVIDED BY THE RESTRICTED STOCK UNIT AWARD NOTICE OR ANOTHER
AGREEMENT BETWEEN GRANTEE AND THE COMPANY, UPON THE ACQUISITION OF UNIT SHARES
PURSUANT TO THE SETTLEMENT OF A RESTRICTED STOCK UNIT AWARD, GRANTEE SHALL BE
FREE TO DISPOSE OF THE UNIT SHARES SO ACQUIRED IN ANY MANNER AND AT ANY TIME.


 


(G)                                 SECURITIES LAW RESTRICTIONS ON ISSUANCE OF
UNIT SHARES.  UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT
PERMITTING THE SALE AND DELIVERY OF UNIT SHARES UPON SETTLEMENT OF THE
RESTRICTED STOCK UNIT AWARD IS IN EFFECT ON THE SETTLEMENT DATE, THE COMPANY
SHALL NOT BE REQUIRED TO ISSUE UNIT SHARES UPON SUCH SETTLEMENT, EXCEPT AS
OTHERWISE PROVIDED IN THIS SUBSECTION.  THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO REGISTER UNDER THE SECURITIES ACT SUFFICIENT UNIT SHARES
TO PERMIT DELIVERY TO GRANTEE OF ALL UNIT SHARES THAT MAY BE ACQUIRED BY GRANTEE
UPON THE SETTLEMENT OF THE RESTRICTED STOCK UNIT AWARD; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL ONLY BE SO REQUIRED TO REGISTER THE UNIT SHARES ON FORM S-8
UNDER THE SECURITIES ACT (OR ANY SUCCESSOR FORM).  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL, IF GRANTEE HAS GIVEN THE COMPANY AT LEAST 90 DAYS’
NOTICE REQUESTING THE COMPANY TO REGISTER IN ACCORDANCE WITH THE FOREGOING
PROVISIONS OF THIS SUBSECTION THE UNIT SHARES THAT MAY THEN BE ACQUIRED BY
GRANTEE UPON SETTLEMENT OF THE RESTRICTED STOCK UNIT AWARD AND THE COMPANY HAS
FAILED TO DO SO, ISSUE UNIT SHARES TO GRANTEE UPON SETTLEMENT OF THE RESTRICTED
STOCK UNIT AWARD WITHOUT REGISTRATION THEREOF UNDER THE SECURITIES ACT IF
(I) GRANTEE REPRESENTS, EFFECTIVE ON THE DATE OF SUCH ISSUANCE, IN WRITING IN A
FORM ACCEPTABLE TO THE COMPANY (A) THAT SUCH UNIT SHARES ARE BEING ACQUIRED FOR
INVESTMENT AND NOT WITH A PRESENT VIEW TO DISTRIBUTION, (B) GRANTEE UNDERSTANDS
THAT THE UNIT SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND
CANNOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT IS IN EFFECT WITH RESPECT THERETO OR THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL, SATISFACTORY TO IT, TO THE EFFECT THAT SUCH REGISTRATION
IS NOT REQUIRED, (C) THAT GRANTEE HAS, ALONE OR TOGETHER WITH ANY QUALIFIED
ADVISOR, SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS IS
NECESSARY TO EVALUATE THE RISKS OF AN INVESTMENT IN THE UNIT SHARES, IS
ACQUIRING THE UNIT SHARES

 

3

--------------------------------------------------------------------------------


 


BASED ON AN INDEPENDENT EVALUATION OF THE LONG-TERM PROSPECTS OF AN INVESTMENT
IN THE UNIT SHARES AND HAS BEEN FURNISHED WITH SUCH FINANCIAL AND OTHER
INFORMATION REGARDING THE COMPANY AS THE GRANTEE HAS REQUESTED FOR PURPOSES OF
MAKING SUCH EVALUATION, AND (D) GRANTEE IS ABLE TO BEAR THE ECONOMIC RISK OF AN
INVESTMENT IN THE UNIT SHARES SUBJECT TO SUCH RESTRICTIONS ON TRANSFER AND
(II) IF THE COMPANY DETERMINES THAT UNDER THE CIRCUMSTANCES ISSUING THE UNIT
SHARES PURSUANT TO SUCH SETTLEMENT OF THE RESTRICTED STOCK UNIT AWARD IS LAWFUL;
PROVIDED, HOWEVER, THAT THE COMPANY MAY REQUIRE, AS A CONDITION OF SUCH ISSUANCE
OF UNIT SHARES, THAT GRANTEE EXECUTE AND DELIVER TO IT SUCH OTHER CERTIFICATES,
AGREEMENTS AND OTHER INSTRUMENTS AS IN THE JUDGMENT OF THE COMPANY, UPON ADVICE
OF COUNSEL, ARE NECESSARY OR APPROPRIATE TO ASSURE THAT THE UNIT SHARES ARE
ISSUED TO GRANTEE IN ACCORDANCE WITH THE SECURITIES ACT AND ANY OTHER APPLICABLE
SECURITIES LAW AND MAY REQUIRE THAT ANY CERTIFICATES REPRESENTING UNIT SHARES SO
ISSUED BEAR ANY RESTRICTIVE LEGEND APPROPRIATE FOR SUCH PURPOSE.  IN ADDITION,
EVEN IF A REGISTRATION STATEMENT UNDER THE SECURITIES ACT PERMITTING THE
DELIVERY OF UNIT SHARES UPON SETTLEMENT OF THE RESTRICTED STOCK UNIT AWARD IS IN
EFFECT AT THE SETTLEMENT DATE, THE COMPANY MAY SUSPEND THE ISSUANCE OF UNIT
SHARES PURSUANT TO THE SETTLEMENT OF ALL RESTRICTED STOCK UNIT AWARDS ISSUED
UNDER THE PLAN FOR SUCH PERIOD OF TIME AS IN THE JUDGMENT OF THE COMPANY, UPON
ADVICE OF COUNSEL, IS NECESSARY IN ORDER FOR THE COMPANY TO COME INTO COMPLIANCE
WITH ALL THE REPORTING REQUIREMENTS APPLICABLE TO THE COMPANY PURSUANT TO
SECTION 13(A) OF THE EXCHANGE ACT OR TO OTHERWISE AVOID IN CONNECTION WITH THE
ISSUANCE OF THE UNIT SHARES UNDER SUCH REGISTRATION STATEMENT A VIOLATION OF
SECTIONS 10, 11 OR 12 OF THE SECURITIES ACT.  IF THE COMPANY SUSPENDS THE
ISSUANCE OF UNIT SHARES PURSUANT TO THE SETTLEMENT OF RESTRICTED STOCK UNIT
AWARDS ISSUED UNDER THE PLAN, THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE
THEREOF TO THE GRANTEE (BUT THE FAILURE OF THE COMPANY TO GIVE SUCH NOTICE SHALL
NOT PREVENT THE COMPANY FROM SUSPENDING THE ISSUANCE OF UNIT SHARES AS PERMITTED
HEREBY) AND, AT SUCH TIME AS SUCH PERIOD OF SUSPENSION ENDS, SHALL GIVE PROMPT
WRITTEN NOTICE THEREOF TO GRANTEE.  NOTWITHSTANDING THAT THE COMPANY IN
ACCORDANCE WITH THIS SUBSECTION MAY NOT BE ABLE TO ISSUE UNIT SHARES IN
SETTLEMENT OF A RESTRICTED STOCK UNIT, THE COMPANY SHALL NOT BE REQUIRED TO
SETTLE A RESTRICTED STOCK UNIT IN CASH, BUT MAY DO SO IF IT ELECTS IN ITS
DISCRETION TO DO SO, AS PROVIDED BY SUBSECTION 2(C) ABOVE.


 

(h)                                 Special Distribution Rules to Comply with
Code Section 409A.  In the event that any Restricted Stock Units constitute a
“deferral of compensation” under Section 409A of the Internal Revenue Code (the
“Code”),(1) the timing of settlement of such Restricted Stock Units (hereinafter
defined as “409A RSUs”) will be subject to applicable limitations under Code
Section 409A and Section 19(a) of the Plan, including the following restrictions
on settlement:

 

(i)                                     The “six-month delay rule”

 

·                  The six-month delay rule will apply to 409A RSUs if these
four conditions are met:

·                  The grantee has a separation from service (within the meaning
of Treasury Regulation § 1.409A-1(h))

·                  A distribution of shares is triggered by the separation from
service (but not due to death)

·                  The Grantee is a “key employee” (as defined in Code
Section 416(i) without regard to paragraph (5) thereof).  The Company will
determine

 

4

--------------------------------------------------------------------------------


 

status of “key employees” annually, under administrative procedures applicable
to all 409A plans and arrangements

·                  The Company’s stock is publicly traded on an established
securities market or otherwise.

 

·                  If it applies, the six-month delay rule will delay a
distribution in settlement of 409A RSUs triggered by separation from service
where the distribution otherwise would be within six months after the separation

·                  Any delayed payment shall be made on the date six months
after separation from service

·                  During the six-month delay period, accelerated distribution
will be permitted in the event of the grantee’s death and for no other reason
(including no acceleration upon a Change in Control), except for the limited
exceptions permitted under the 409A regulations

·                  Any payment that is not triggered by a separation from
service, or triggered by a separation from service but which would be made more
than six months after separation (without applying this six-month delay rule),
shall be unaffected by the six-month delay rule.  Each payment in a series of
installments would be treated as a separate payment for this purpose.

 

·                  If the terms of a 409A RSUs agreement impose this six-month
delay rule in circumstances in which it is not required for compliance with
409A, those terms shall not be given effect.

 

(ii)                                Change in Control Rule:

 

·                  If any distribution of 409A RSUs would be triggered by a
Change in Control, such distribution will be made only if, in connection with
the Change in Control, there occurs a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company as defined in Treasury
Regulation § 1.409A-3(i)(5) (a “409A Change in Control”).

 

·                  In this case, distribution of the 409A RSUs shall occur not
later than five business days after (i) the occurrence of a 409A Change in
Control occurring at the time of or following the Change in Control or (ii) upon
occurrence of the Change in Control occurring within 90 days after the 409A
Change in Control, but only if the occurrence of the Change in Control is
non-discretionary and objectively determinable at the time of the 409A Change in
Control (in this case, the Grantee shall have no influence on when during such
90-day period the settlement shall occur).

 

5

--------------------------------------------------------------------------------


 

·                  Upon a Change in Control during the six-month delay period,
no accelerated distribution applies (even if the events involve a 409A Change in
Control) to a distribution delayed by application of the six-month delay rule.

 

(iii)                            Separation from Service

 

·                  Any distribution in settlement of 409A RSUs that is triggered
by a termination of employment will occur only at such time as the participant
has had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

 

·                  In particular, if a grantee switches to part-time employment
or becomes a consultant in connection with a termination of employment, whether
the event will be deemed a termination of employment for purposes of 409A RSUs
will be determined in accordance with Treasury Regulation § 1.409A-1(h).

 

(iv)                               Other Restrictions.

 

·                  The settlement of 409A RSUs may not be accelerated by the
Company except to the extent permitted under 409A.

 

·                  Any restriction imposed on RSUs under these 409A Compliance
Rules or imposed on RSUs under the terms of other documents solely to ensure
compliance with 409A shall not be applied to RSUs that are not 409A RSUs except
to the extent necessary to preserve the status of such RSUs as not 409A RSUs. 
If any mandatory term required for 409A RSUs or non-409A RSUs to avoid tax
penalties under Section 409A is not otherwise explicitly provided under this
document or other applicable documents, such term is hereby incorporated by
reference and fully applicable as though set forth at length herein, and

 

(v)                                 Any other applicable provisions of Plan
Section 19(a) will apply to such Restricted Stock Units.

 


SECTION 3.   TRANSFER OF RESTRICTED STOCK UNIT AWARD OR UNIT SHARES


 


(A)                                  TRANSFERS GENERALLY PROHIBITED.  EXCEPT AS
OTHERWISE PROVIDED BY THE RESTRICTED STOCK UNIT AWARD NOTICE OR OTHERWISE
PERMITTED BY THE PLAN OR IN THE CASE OF A TRANSFER PERMITTED BY SUBSECTION
3(B) BELOW, THE RESTRICTED STOCK UNIT AWARD MAY BE SETTLED ONLY DURING THE
GRANTEE’S LIFETIME AND ONLY BY THE ISSUANCE OF UNIT SHARES (OR A CASH PAYMENT IN
LIEU THEREOF WHERE PERMITTED BY THE RESTRICTED STOCK UNIT AWARD NOTICE) TO
GRANTEE.  EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 3(B) BELOW, THE RESTRICTED
STOCK UNIT AWARD AND THE RIGHTS AND PRIVILEGES CONFERRED BY THE RESTRICTED STOCK
UNIT AWARD SHALL NOT BE SOLD OR OTHERWISE TRANSFERRED.

 

6

--------------------------------------------------------------------------------


 


(B)                                 CERTAIN TRANSFERS PERMITTED. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 3, THE RESTRICTED STOCK
UNIT AWARD MAY BE TRANSFERRED (I) IN THE EVENT OF THE GRANTEE’S DEATH, BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION OR BY A WRITTEN BENEFICIARY DESIGNATION
ACCEPTED BY THE COMPANY, (II) BY OPERATION OF LAW IN CONNECTION WITH A MERGER,
CONSOLIDATION, RECAPITALIZATION, RECLASSIFICATION OR EXCHANGE OF SHARES,
REORGANIZATION OR SIMILAR TRANSACTION INVOLVING THE COMPANY AND AFFECTING THE
SHARES GENERALLY OR (III) WITH THE APPROVAL OF THE COMMITTEE, TO A MEMBER OF
GRANTEE’S FAMILY, OR A TRUST PRIMARILY FOR THE BENEFIT OF GRANTEE AND/OR ONE OR
MORE MEMBERS OF GRANTEE’S FAMILY, OR TO A CORPORATION, PARTNERSHIP OR OTHER
ENTITY PRIMARILY FOR THE BENEFIT OF GRANTEE AND/OR ONE OR MORE SUCH FAMILY
MEMBERS AND/OR TRUSTS OR (IV) WITH THE APPROVAL OF THE COMMITTEE, IN ANOTHER
ESTATE OR PERSONAL FINANCIAL PLANNING TRANSACTION; PROVIDED, HOWEVER, THAT IN
ANY SUCH CASE THE RESTRICTED STOCK UNIT AWARD SO TRANSFERRED AND, UPON ISSUANCE
OF UNIT SHARES IN SETTLEMENT THEREOF, THE UNIT SHARES ISSUED TO THE TRANSFEREE
SHALL REMAIN SUBJECT IN THE HANDS OF THE TRANSFEREE TO THE RESTRICTIONS ON
TRANSFER PROVIDED HEREBY AND ALL OTHER TERMS HEREOF, INCLUDING THE TERMS OF
SUBSECTION 2(C) ABOVE.  THE FOREGOING NOTWITHSTANDING, IF RSUS CONSTITUTE
DEFERRALS OF COMPENSATION FOR PURPOSES OF CODE SECTION 409A, RSUS AND ANY
RELATED RIGHT OF GRANTEE SHALL NOT BE SUBJECT TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, ATTACHMENT, OR GARNISHMENT BY
CREDITORS OF THE GRANTEE OR HIS OR HER BENEFICIARY, EXCEPT AS PERMITTED UNDER
CODE SECTION 409A AND REGULATIONS AND GUIDANCE THEREUNDER.


 


(C)                                  FIDUCIARY AND SECURITIES LAW RESTRICTIONS. 
AS A EMPLOYEE, OFFICER AND/OR DIRECTOR OF THE COMPANY, GRANTEE MAY BE SUBJECT TO
RESTRICTIONS ON HIS OR HER ABILITY TO SELL OR OTHERWISE TRANSFER UNIT SHARES BY
REASON OF BEING A FIDUCIARY FOR THE COMPANY OR BY REASON OF FEDERAL OR STATE
SECURITIES LAWS AND/OR THE POLICIES REGARDING TRANSACTIONS IN SECURITIES OF THE
COMPANY FROM TIME TO TIME ADOPTED BY THE COMPANY AND APPLICABLE TO GRANTEE IN
CONNECTION THEREWITH.  NOTHING CONTAINED HEREIN SHALL RELIEVE GRANTEE OF ANY
RESTRICTION ON SALE OR OTHER TRANSFER OF UNIT SHARES PROVIDED THEREBY AND ANY
OTHER RESTRICTIONS OF SALE OR OTHER TRANSFER OF UNIT SHARES PROVIDED HEREIN
(INCLUDING IN A RESTRICTED STOCK UNIT AWARD NOTICE OR IN THE PLAN) SHALL BE IN
ADDITION TO AND NOT IN LIEU OF ANY OTHER RESTRICTIONS PROVIDED THEREBY.


 


SECTION 4.   ADJUSTMENT OF SHARES.


 


(A)                                  ADJUSTMENT GENERALLY.  IF WHILE THE
RESTRICTED STOCK UNIT REMAINS IN EFFECT THERE SHALL BE ANY CHANGE IN THE
OUTSTANDING SHARES OF THE CLASS WHICH ARE TO BE ISSUED UPON SETTLEMENT OF THE
RESTRICTED STOCK UNIT, THROUGH MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION, STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, COMBINATION
OF SHARES, EXCHANGE OF SHARES FOR OTHER SECURITIES OR OTHER LIKE CHANGE IN THE
OUTSTANDING SHARES, OR ANY SPIN-OFF, SPLIT-OFF, DIVIDEND IN KIND OR OTHER
EXTRAORDINARY DIVIDEND OR OTHER DISTRIBUTION IN RESPECT OF SUCH OUTSTANDING
SHARES OR OTHER EXTRAORDINARY CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, AN
ADJUSTMENT SHALL BE MADE TO THE TERMS OF THE RESTRICTED STOCK UNIT SO THAT THE
RESTRICTED STOCK UNIT SHALL THEREAFTER BE ULTIMATELY SETTLED, OTHERWISE ON THE
SAME TERMS AND CONDITIONS AS PROVIDED BY THE RESTRICTED STOCK UNIT AWARD NOTICE,
THIS AGREEMENT AND THE PLAN, FOR SUCH SECURITIES, CASH AND/OR OTHER PROPERTY AS
WOULD HAVE BEEN RECEIVED IN RESPECT OF THE SHARES THAT WOULD HAVE BEEN ISSUED
UPON SETTLEMENT OF THE RESTRICTED STOCK UNIT HAD THE RESTRICTED STOCK UNIT BEEN
SETTLED IN FULL IMMEDIATELY PRIOR TO SUCH CHANGE OR DISTRIBUTION (WHETHER OR NOT
THE RESTRICTED STOCK UNIT WAS THEN FULLY VESTED) OR, IF AND TO THE EXTENT THE
COMMITTEE DETERMINES THAT SO ADJUSTING THE CONSIDERATION TO BE RECEIVED UPON
SETTLEMENT OF THE RESTRICTED STOCK UNIT, IN WHOLE OR IN PART, IS

 

7

--------------------------------------------------------------------------------


 


NOT PRACTICABLE, THE COMMITTEE SHALL EQUITABLY MODIFY THE CONSIDERATION TO BE
RECEIVED IN RESPECT OF THE SETTLEMENT OF THE RESTRICTED STOCK UNIT OR OTHER
PERTINENT TERMS AND CONDITIONS OF THE RESTRICTED STOCK UNIT AS PROVIDED BY
SUBSECTION 4(B) BELOW.  SUCH AN ADJUSTMENT SHALL BE MADE SUCCESSIVELY EACH TIME
ANY SUCH CHANGE IN THE OUTSTANDING SHARES OF THE CLASS WHICH MAY BE RECEIVED
UPON SETTLEMENT OF THE RESTRICTED STOCK UNIT OR EXTRAORDINARY DISTRIBUTION IN
RESPECT OF SUCH OUTSTANDING SHARES OR EXTRAORDINARY CHANGE IN THE CAPITAL
STRUCTURE OF THE COMPANY SHALL OCCUR.


 


(B)                                 MODIFICATION OF RESTRICTED STOCK UNIT.  IN
THE EVENT ANY CHANGE IN THE OUTSTANDING SHARES OF THE CLASS WHICH MAY BE
RECEIVED UPON SETTLEMENT OF THE RESTRICTED STOCK UNIT OR EXTRAORDINARY
DISTRIBUTION IN RESPECT OF SUCH OUTSTANDING SHARES OR EXTRAORDINARY CHANGE IN
THE CAPITAL STRUCTURE OF THE COMPANY DESCRIBED IN SUBSECTION 4(A) ABOVE OCCURS,
OR IN THE EVENT OF ANY CHANGE IN APPLICABLE LAWS OR ANY CHANGE IN CIRCUMSTANCES
WHICH RESULTS IN OR WOULD RESULT IN ANY SUBSTANTIAL DILUTION OR ENLARGEMENT OF
THE RIGHTS GRANTED TO, OR AVAILABLE FOR, GRANTEE IN RESPECT OF A RESTRICTED
STOCK UNIT OR OTHERWISE AS A PARTICIPANT IN THE PLAN OR WHICH OTHERWISE WARRANTS
EQUITABLE ADJUSTMENT TO THE TERMS AND CONDITIONS OF THE RESTRICTED STOCK UNIT
BECAUSE SUCH EVENT OR CIRCUMSTANCES INTERFERES WITH THE INTENDED OPERATION OF
THE PLAN (INCLUDING THE INTENDED TAX CONSEQUENCES OF AWARDS) OCCURS, THEN THE
COMMITTEE MAY, AND SHALL WHERE REQUIRED BY SUBSECTION 7(A) ABOVE, ADJUST THE
NUMBER AND KIND OF UNIT SHARES AND/OR OTHER SECURITIES AND/OR CASH OR OTHER
PROPERTY THAT MAY BE ISSUED OR DELIVERED UPON THE SETTLEMENT OF THE RESTRICTED
STOCK UNIT AND/OR ADJUST THE OTHER TERMS AND CONDITIONS OF THE RESTRICTED STOCK
UNIT AS THE COMMITTEE IN ITS DISCRETION DETERMINES TO BE EQUITABLE IN ORDER TO
PREVENT DILUTION OR ENLARGEMENT OF THE GRANTEE’S RIGHTS IN RESPECT OF THE
RESTRICTED STOCK UNIT AS SUCH EXISTED BEFORE SUCH EVENT.  APPROPRIATE
ADJUSTMENTS MAY LIKEWISE BE MADE BY THE COMMITTEE IN OTHER TERMS AND CONDITIONS
OF THE RESTRICTED STOCK UNIT TO REFLECT EQUITABLY SUCH CHANGES IN CIRCUMSTANCES,
INCLUDING MODIFICATIONS OF PERFORMANCE TARGETS AND CHANGES IN THE LENGTH OF
PERFORMANCE PERIODS RELATING TO THE VESTING OF THE RESTRICTED STOCK UNIT OR ANY
RESTRICTIONS ON UNIT SHARES.  NOTWITHSTANDING THE FOREGOING, NO ADJUSTMENT SHALL
BE MADE WHICH IS PROHIBITED BY SECTION 13 OF THE PLAN.


 


(C)                                  MODIFICATIONS TO COMPLY WITH SECTION 409A. 
TO THE EXTENT APPLICABLE, THIS AGREEMENT (INCLUDING ANY RELATED NOTICE OF
RESTRICTED STOCK AWARD) SHALL BE INTERPRETED IN ACCORDANCE WITH CODE
SECTION 409A AND DEPARTMENT OF TREASURY REGULATIONS AND OTHER INTERPRETIVE
GUIDANCE ISSUED THEREUNDER, INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR
GUIDANCE THAT MAY BE ISSUED AFTER THE DATE ON WHICH A RESTRICTED STOCK UNIT WAS
AWARDED.  WITHOUT LIMITING THE AUTHORITY OF THE COMMITTEE UNDER SUBSECTION
4(B) ABOVE TO MAKE MODIFICATIONS TO THE RESTRICTED STOCK UNIT BY REASON OF
CHANGES IN LAW OR CIRCUMSTANCES THAT WOULD RESULT IN ANY SUBSTANTIAL DILUTION OR
ENLARGEMENT OF THE RIGHTS GRANTED TO, OR AVAILABLE FOR, GRANTEE IN RESPECT OF A
RESTRICTED STOCK UNIT OR OTHERWISE AS A PARTICIPANT IN THE PLAN OR WHICH
OTHERWISE WARRANTS EQUITABLE ADJUSTMENT TO THE TERMS AND CONDITIONS OF THE
RESTRICTED STOCK UNIT BECAUSE SUCH EVENT INTERFERES WITH THE OPERATION OF THE
PLAN, AND NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN
THE EVENT THAT THE COMMITTEE OR AN AUTHORIZED OFFICER OF THE COMPANY DETERMINES
THAT ANY AMOUNTS WILL BE IMMEDIATELY TAXABLE TO THE PARTICIPANT UNDER
SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE (OR SUBJECT
THE GRANTEE TO A PENALTY TAX) IN CONNECTION WITH THE GRANT OR VESTING OF THE
RESTRICTED STOCK UNIT OR ANY OTHER PROVISION OF THE RESTRICTED STOCK UNIT AWARD
NOTICE OR THIS AGREEMENT OR THE PLAN, THE COMPANY MAY (A) ADOPT SUCH AMENDMENTS
TO THE RESTRICTED STOCK UNIT, INCLUDING AMENDMENTS TO THIS

 

8

--------------------------------------------------------------------------------


 


AGREEMENT (HAVING PROSPECTIVE OR RETROACTIVE EFFECT), THAT THE COMMITTEE OR
AUTHORIZED OFFICER DETERMINES TO BE NECESSARY OR APPROPRIATE TO PRESERVE THE
INTENDED TAX TREATMENT OF THE RESTRICTED STOCK UNIT AND/OR (B) TAKE SUCH OTHER
ACTIONS AS THE COMMITTEE OR AUTHORIZED OFFICER DETERMINES TO BE NECESSARY OR
APPROPRIATE TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND
RELATED DEPARTMENT OF TREASURY GUIDANCE, INCLUDING SUCH DEPARTMENT OF TREASURY
GUIDANCE AND OTHER INTERPRETIVE MATERIALS AS MAY BE ISSUED AFTER THE DATE ON
WHICH SUCH RESTRICTED STOCK UNIT WAS AWARDED, BUT ONLY TO THE EXTENT PERMITTED
UNDER CODE SECTION 409A AND REGULATIONS AND GUIDANCE THEREUNDER.


 


SECTION 5.   MISCELLANEOUS PROVISIONS.


 


(A)                                  RIGHTS AS A SHAREHOLDER.  NEITHER THE
GRANTEE NOR THE GRANTEE’S PERSONAL REPRESENTATIVE OR PERMITTED TRANSFEREE SHALL
HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY UNIT SHARES UNTIL THE
GRANTEE OR HIS OR HER PERSONAL REPRESENTATIVE OR PERMITTED TRANSFEREE BECOMES
ENTITLED TO RECEIVE SUCH UNIT SHARES PURSUANT TO THIS AGREEMENT, THE PLAN AND
THE APPLICABLE RESTRICTED STOCK UNIT AWARD NOTICE, AND ANY SUCH RIGHT SHALL ALSO
BE SUBJECT TO SUBSECTIONS 2(G) AND 3(C) ABOVE.


 


(B)                                 TENURE.  NOTHING IN THE RESTRICTED STOCK
UNIT AWARD NOTICE, THIS AGREEMENT OR IN THE PLAN SHALL CONFER UPON THE GRANTEE
ANY RIGHT TO CONTINUE IN THE COMPANY’S SERVICE FOR ANY PERIOD OF SPECIFIC
DURATION OR INTERFERE WITH OR OTHERWISE RESTRICT IN ANY WAY THE RIGHTS OF THE
COMPANY (OR ANY PARENT OR SUBSIDIARY EMPLOYING OR RETAINING THE GRANTEE) OR OF
THE GRANTEE, WHICH RIGHTS ARE HEREBY EXPRESSLY RESERVED BY EACH, TO TERMINATE
HIS OR HER SERVICE AT ANY TIME AND FOR ANY REASON, WITH OR WITHOUT CAUSE.


 


(C)                                  NOTIFICATION.  ANY NOTIFICATION REQUIRED BY
THE TERMS OF THIS AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED
EFFECTIVE UPON PERSONAL DELIVERY TO THE PRESIDENT, TREASURER, GENERAL COUNSEL,
SECRETARY OR ANY ASSISTANT SECRETARY OF THE COMPANY OR FIVE BUSINESS DAYS UPON
DEPOSIT WITH THE UNITED STATES POSTAL SERVICE, BY REGISTERED OR CERTIFIED MAIL,
WITH POSTAGE AND FEES PREPAID ADDRESSED TO THE COMPANY.  A NOTICE SHALL BE
ADDRESSED TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE, MARKED TO THE
ATTENTION OF THE CORPORATE SECRETARY, AND TO THE GRANTEE AT THE ADDRESS THAT HE
OR SHE MOST RECENTLY PROVIDED TO THE COMPANY.


 


(D)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, ANY
RELATED RESTRICTED STOCK UNIT AWARD NOTICE AND THE PLAN CONSTITUTE THE ENTIRE
CONTRACT BETWEEN THE PARTIES HERETO WITH REGARD TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ANY OTHER AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL
OR WRITTEN AND WHETHER EXPRESS OR IMPLIED) WHICH RELATE TO THE SUBJECT MATTER
HEREOF.


 


(E)                                  WAIVER.  NO WAIVER OF ANY BREACH OR
CONDITION OF THIS AGREEMENT SHALL BE DEEMED TO BE A WAIVER OF ANY OTHER OR
SUBSEQUENT BREACH OR CONDITION WHETHER OF LIKE OR DIFFERENT NATURE.


 


(F)                                    SUCCESSORS AND ASSIGNS.  THE PROVISIONS
OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS AND UPON THE GRANTEE, THE GRANTEE’S
PERSONAL REPRESENTATIVES, HEIRS, LEGATEES AND OTHER PERMITTED TRANSFEREES,
ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND LEGATEES OF THE GRANTEE’S
ESTATE, WHETHER OR NOT ANY SUCH PERSON SHALL HAVE BECOME A PARTY TO THIS
AGREEMENT AND HAVE AGREED IN WRITING TO BE JOINED HEREIN AND BE BOUND BY THE
TERMS HEREOF.

 

9

--------------------------------------------------------------------------------


 


(G)                                 CHOICE OF LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, AS SUCH LAWS ARE APPLIED TO CONTRACTS ENTERED INTO AND PERFORMED IN
SUCH STATE.


 


SECTION 6.   DEFINITIONS.


 


(A)                                  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED AND AS THE SAME MAY BE AMENDED FROM TIME TO TIME, AND THE
REGULATIONS PROMULGATED THEREUNDER.


 


(B)                                 “COMPANY” SHALL MEAN MAGELLAN HEALTH
SERVICES, INC., A DELAWARE CORPORATION, AND ANY SUCCESSOR THERETO.


 


(C)                                  “EXCHANGE ACT” SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED AND AS THE SAME MAY BE AMENDED FROM TIME TO
TIME, AND ANY SUCCESSOR STATUTE, AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER.


 


(D)                                 “SECURITIES ACT” SHALL MEAN THE SECURITIES
ACT OF 1933, AS AMENDED AND AS THE SAME MAY BE AMENDED FROM TIME TO TIME, AND
ANY SUCCESSOR STATUTE, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(E)                                  “SHARE” SHALL MEAN A SHARE OF ORDINARY
COMMON STOCK, $0.01 PAR VALUE PER SHARE, OF THE COMPANY, AS THE SAME MAY
GENERALLY BE EXCHANGED FOR OR CHANGED INTO ANY OTHER SHARE OF CAPITAL STOCK OR
OTHER SECURITY OF THE COMPANY OR ANY OTHER COMPANY IN CONNECTION WITH A
TRANSACTION REFERRED TO IN SECTION 4 ABOVE (AND IN THE EVENT OF ANY SUCH
SUCCESSIVE EXCHANGE OR CHANGE, ANY SECURITY RESULTING FROM ANY SUCH SUCCESSIVE
EXCHANGE OR CHANGE).


 


(F)                                    “TRANSFER” SHALL MEAN, WITH RESPECT TO
ANY RESTRICTED STOCK UNIT OR ANY UNIT SHARE, ANY SALE, ASSIGNMENT, TRANSFER,
ALIENATION, CONVEYANCE, GIFT, BEQUEST BY WILL OR UNDER INTESTACY LAWS, PLEDGE,
LIEN ENCUMBRANCE OR OTHER DISPOSITION, WITH OR WITHOUT CONSIDERATION, OF ALL OR
PART OF SUCH RESTRICTED STOCK UNIT OR ANY UNIT SHARE, OR OF ANY BENEFICIAL
INTEREST THEREIN, NOW OR HEREAFTER OWNED BY THE GRANTEE, INCLUDING BY EXECUTION,
ATTACHMENTS, LEVY OR SIMILAR PROCESS

 

10

--------------------------------------------------------------------------------


 

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

 

 

 

Name: René Lerer

 

 

Title: President and Chief Executive Officer

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

 

11

--------------------------------------------------------------------------------